Citation Nr: 0424528	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Chapter 30 benefits before December 23, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 25, 1984, to 
December 31, 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the appellant's claim seeking entitlement to Chapter 30 
education benefits prior to December 23, 2001.   

The appellant was afforded a Travel Board hearing in June 
2004 before the undersigned Veterans Law Judge.

FINDINGS OF FACT

An Application for VA Education Benefits, VA Form 22-1990, 
was first received by the RO on December 23, 2002. 

CONCLUSION OF LAW

The claim of entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment prior to December 23, 2001, 
is denied as a matter of law. 38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. §§ 21.1029(b); 21.4131(a) (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran submitted a VA Form 22-1990, Application for VA 
education benefits, which was received on December 23, 2002.  
It shows that from January 1997 to the present, she had 
attended Boise State University for instructional and 
performance technology, and that from August 2002 to December 
2002, she had attended Arizona State University to study 
educational technology.  

She wrote that she had never been to the Boise State 
University Campus and felt disconnected from any student 
services there, including a VA office.  She stated that when 
she contacted the Boise State University VA office by phone, 
she was told to send in her paperwork, and that when she was 
certified, they would verify her enrollment.  She further 
stated that without direct contact and support, she put off 
taking any action.  

She wrote that when she knew that her ten years was 
approaching, she contacted the VA office in Oklahoma, and 
they told her that normally benefits could only go back one 
year.  She stated that she did not realize that the normal 
process was to go back only one year from the time of 
application.  She wrote that the pamphlet she received when 
she left active duty did not describe the one-year 
limitation.  

In her January 2004 notice of disagreement, the appellant 
requested that she be allowed ten years from her separation 
date to be able to fulfill her part of the contract.  She 
wrote that towards her degree she had completed 18 credit 
hours at Boise State University and 6 credit hours at Arizona 
State University for the period January 1993 to December 
2002.  She wrote that she paid the enrollment fee for her GI 
benefits in December 1992.  

She described several mitigating circumstances.  She wrote 
that when she signed up for MGIB she was never informed of 
the regulations and how they applied to her, including the 
requirement to file for benefits immediately or within one 
year of enrolling in a class.  She wrote that she was not 
serviced by the VA office from Boise State or counseled about 
the one-year limitation on benefits because she did not have 
direct contact due to the nature of distance education 
program.  

She wrote that she did not make contact with any veterans' 
organizations that could explain the process or help her with 
her application for benefits until 2001 when she enrolled for 
classes at Arizona State University.  She stated that if she 
had known of the restriction on the payment of benefits, she 
would have applied when she first enrolled at Boise State 
University in 1997.  

In her April 2004 substantive appeal, the veteran stated that 
her original contract signed on November 18, 1992, did not 
contain information of additional time restrictions beyond 
that she had to use the MGIB within 10 years of release from 
active duty.  She wrote that the VA pamphlet that she 
received made no mention of the requirement to apply within a 
year of incurring educational expense and enrolling in a 
class.  She wrote that the VA Form Application for VA 
education benefits did not state a restriction of one year 
for enrolling in a class to be a limiting factor in receiving 
benefits.  She wrote that the requirement of enrolling in a 
class within one year of signing the agreement should have 
been mentioned in the agreement.  


Analysis

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the veteran that her claim was denied because under 
applicable VA law, she was not entitled to receive benefits 
for the period of training prior to December 23, 2001.  In a 
case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  

When an eligible veteran or service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
veteran or service member is pursuing, the commencing date of 
the award of educational assistance is the latest of: (i) the 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) one year before the date of 
claim as determined by Section 21.1029(b); or (iii) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later. 38 C.F.R. § 21.4131(a) (2003).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim.  

Section 21.1029(b)(2) mandates that if a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Lastly, section 21.1029(b)(3) requires that if 
a formal claim itself is abandoned and a new formal or 
informal claim is filed, the date of claim is as provided in 
paragraph (b)(1) or (b)(2) of this section, as appropriate. 
38 C.F.R. § 21.1029(b) (2003).

The record reflects that the veteran's application for 
education benefits was first received by the RO on December 
23, 2002.  The award of Chapter 30 benefits based on that 
application, therefore, is only available for up to 12 months 
prior to that date, i.e., for enrollment no earlier than 
December 23, 2001.  



Therefore, the veteran's period of enrollment at Boise State 
University for the period prior to December 23, 2001 is not 
subject to the retroactive payment of Chapter 30 educational 
assistance benefits, based on an application for education 
benefits only received on December 23, 2002.

The Board notes that the veteran does not dispute the fact 
that her application for education benefits was filed too 
late.  Unfortunately, there is no VA educational statutory or 
regulatory provision which provides an exception to meeting 
the filing requirements applicable to this case.  The Board 
further notes that the record does not contain any other 
earlier document submitted by the veteran that could be 
construed as an informal claim, so as to support the award of 
benefits retroactively to the date of her actual enrollment.

The Board acknowledges the appellant's argument that she was 
never informed that education benefits could only go back one 
year from the time of application for benefits.  In regard to 
what the appellant may have been led to believe regarding her 
entitlement to VA benefits, the United States Court of 
Appeals for Veterans Claims (CAVC) rejected a similar 
argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  

In that case, the CAVC found that a claimant may not be 
deemed to have entitlement to statutorily prescribed 
education benefits if he/she does not meet the statutory 
eligibility criteria established by Congress, regardless of 
whether the claimant claims entitlement to those benefits on 
the basis of his/her assertion that misleading or erroneous 
information was provided to him/her regarding education 
benefits.  Harvey, 6 Vet. App. at 424.  Therefore, in this 
regard, the appellant's claim must also fail.

Understandably, the veteran asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  For this case, the 
regulatory criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  

Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for her periods of 
enrollment prior to December 23, 2001.  See Taylor v. West, 
11 Vet. App. 436 (1998) (in which the United States Court of 
Appeals for Veterans Claims held that a veteran was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after the enrollment period).  As the law 
in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for consideration.


ORDER

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
period prior to December 23, 2001, is denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



